1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    BERT H.,                               Case No. 2:20-cv-04922-GJS
13               Plaintiff
                                              JUDGMENT
14          v.
15    ANDREW SAUL, Commissioner of
      Social Security,
16
                 Defendant.
17
18
       Pursuant to the Court’s Memorandum Opinion and Order,
19
       IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20
     Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22
     DATED: July 6, 2021
23
                                        __________________________________
24                                      GAIL J. STANDISH
25                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
